                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

TONIA VERRET, et al.,

              Plaintiffs,

v.                                                      CV No. 17-913 CG/GJF

CITY OF HOBBS, et al.,

              Defendants.

                                ORDER OF REFERENCE

       THIS MATTER is before the Court on the parties’ Joint Motion for Appointment of

United States Magistrate Judge Gregory J. Fouratt for Order Appointing Guardian ad

Litem and for Review of and Order Approving Settlement, (Doc. 74), filed November 28,

2018. Pursuant to the provisions of 28 U.S.C. § 636(b)(1)(A) and Rule 72(a) of the

Federal Rules of Civil Procedure, United States Magistrate Judge Gregory J. Fouratt is

hereby designated to hear and determine all matters related to the appointment of a

guardian ad litem in this action and the fairness of the settlement of the minors’ claims,

as described in the parties’ Motion, (Doc. 74).




                                   ___________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
